COURT OF APPEALS
                                       SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                      CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                  FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                 LISA M. WEST
  ANNE GARDNER                                  TEL: (817) 884-1900
  SUE WALKER                                                                       GENERAL COUNSEL
  BILL MEIER                                   FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                             www.txcourts.gov/2ndcoa



                                            May 13, 2015

    Tim B. Copeland                                       Dee Peavy
    PO Box 399                                            District Attorney
    Cedar Park, TX 78613-3977                             Young County Courthouse
    * DELIVERED VIA E-MAIL *                              516 Fourth Street
                                                          Graham, TX 76450
    Constance K. Hall                                     * DELIVERED VIA E-MAIL *
    The Law Office of Constance K. Hall,
    PLLC
    835 E. Lamar Blvd., Ste. 330
    Arlington, TX 76011
    * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-15-00065-CR, 02-15-00066-CR,
                 02-15-00067-CR, 02-15-00068-CR

                 Trial Court Case Number:         08792, 08793, 08796, 08794

    Style:       Pablo Gonzales, Jr.
                 v.
                 The State of Texas

          The reporter’s record has been filed under the date of Tuesday, May 12,
    2015, in the above referenced causes.

                                                             Respectfully yours,

                                                             DEBRA SPISAK, CLERK


                                                             By: Karen Brown, Deputy Clerk